


Exhibit 10.2




THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED.




Void after




August ____, 2021




_____________________________




FORM OF WARRANT TO PURCHASE SHARES




This Series E Warrant (the “Warrant”) is issued to ___________ by VISUALANT,
INCORPORATED, a Nevada corporation (the “Company”), pursuant to the terms of
that certain Preferred Stock Warrant Purchase Agreement (the “Preferred Stock
and Warrant Purchase Agreement”) of even date herewith, in connection with the
Company’s issuance to the holder of this Warrant of a Series C Convertible
Preferred shares (the “Preferred Shares”).




1.         Purchase of Shares.  Subject to the terms and conditions hereinafter
set forth and set forth in the Preferred Stock and Warrant Purchase Agreement,
the holder of this Warrant is entitled, upon surrender of this Warrant at the
principal office of the Company (or at such other place as the Company shall
notify the holder hereof in writing), to purchase from the Company up to the
number of fully paid and nonassessable Shares (as defined below), that equals
the quotient obtained by dividing (a) the Warrant Coverage Amount (as defined
below) by (b) the Exercise Price (as defined below).




2.         Definitions




Exercise Price.  The exercise price for the Shares shall be Seventy Cents
($0.70) per Share




Exercise Period.  This Warrant shall be exercisable, in whole or in part, at any
time starting at the execution of the Preferred Stock and Warrant Purchase
Agreement and ending on the expiration of this Warrant pursuant to Section 14
hereof.




(a)       Warrant Coverage Amount.  The term “Warrant Coverage Amount” shall
mean that amount which equals 100% of the purchase price of the Preferred
Shares.




(b)       The Shares.  The term “Shares” shall mean shares of Common Stock.




--------------------------------------------------------------------------------




3.         Methods of Exercise.  While this Warrant remains outstanding and
exercisable in accordance with Section 2 above, the holder may exercise, in
whole or in part, the purchase rights evidenced hereby.  Such exercise shall be
effected by:




(i)        the surrender of the Warrant, together with a notice of exercise to
the Secretary of the Company at its principal offices; and




(ii)       the payment to the Company of an amount equal to the aggregate
Exercise Price for the number of Shares being purchased.          




(iii)      Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, if and only if a registration statement pursuant to the 1933 Act
covering the resale of all or any portion of the Warrant Shares is not available
for the resale of such Warrant Shares (such unregistered portion of the Warrant
Shares, the “Unavailable Warrant Shares”), the Holder may, in its sole
discretion may exercise this Warrant solely with respect to the Unavailable
Warrant Shares and, in lieu of making the cash payment otherwise contemplated to
be made to the Company upon such exercise in payment of the aggregate Exercise
Price for such Unavailable Warrant Shares, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):




(iv)       X    =    Y  (A - B)




(v)                             A




(vi)       with:




(vii)      X  =  the number of Warrant Shares to be issued to the Holder




(viii)     Y  =  the number of Unavailable Warrant Shares with respect to which
the Warrant is being exercised




(ix)       A  =  the fair value per share of Common Stock on the date of
exercise of this Warrant




(x)        B  =  the then-current Exercise Price of the Warrant




(xi)       Solely for the purposes of this paragraph, “fair value” per share of
Common Stock shall mean (A) the last VWAP immediately preceding the time of
delivery of the Notice of Exercise giving rise to the applicable “cashless
exercise”, as set forth in the applicable Notice of Exercise (to clarify, the
“last VWAP” will be the last VWAP as calculated over an entire Trading Day such
that, in the event that this Warrant is exercised at a time that the Trading
Market is open, the prior Trading Day’s VWAP shall be used in this
calculation);, or (B) if the Common Stock is not publicly traded as set forth
above, as reasonably and in good faith determined by the Board of Directors of
the Company as of the date which the Notice of Exercise is deemed to have been
sent to the Company.




-2-

--------------------------------------------------------------------------------




(xii)     “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Shares are then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Shares for such date (or the nearest preceding date) on the Trading
Market on which the Common Shares are then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b)  if OTCQB or OTCQX is not a Trading Market,
the volume weighted average price of the Common Shares for such date (or the
nearest preceding date) on OTCQB or OTCQX as applicable, (c) if the Common
Shares are not then listed or quoted for trading on OTCQB or OTCQX and if prices
for the Common Shares are then reported in the “Pink Sheets” published by OTC
Markets Group, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Shares so reported, or (d) in all other cases, the fair market value of a
share of Common Shares as determined by an independent appraiser selected in
good faith by the Purchasers of a majority in interest of the Securities then
outstanding and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.




(xiii)    For purposes of Rule 144 promulgated under the 1933 Act, it is
intended, understood and acknowledged that the Warrant Shares issued in a
Cashless Exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for such shares shall be deemed to have
commenced, on the date this Warrant was originally issued.




4.         As used herein, the term “Trading Day” means any day that shares of
Common Stock are listed for trading or quotation on the OTCBB (as defined in the
Agreement), any tier of the NASDAQ Stock Market, the New York Stock Exchange or
the NYSE MKT (the “Trading Market”).Certificates for Shares.  Upon the exercise
of the purchase rights evidenced by this Warrant, one or more certificates for
the number of Shares so purchased shall be issued as soon as practicable
thereafter, and in any event within thirty (30) days of the delivery of the
subscription notice.




5.         Issuance of Shares.  The Company covenants that the Shares, when
issued pursuant to the exercise of this Warrant, will be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens, and charges
with respect to the issuance thereof.




6.         Adjustment of Exercise Price and Number of Shares.  The number of and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as follows:




(a)        Subdivisions, Combinations and Other Issuances.  If the Company shall
at any time prior to the expiration of this Warrant subdivide the Shares, by
split-up or otherwise, or combine its Shares, or issue additional shares of its
Shares as a dividend, the number of Shares issuable on the exercise of this
Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend, or proportionately decreased in the case of a
combination.  Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the same.
 Any adjustment under this Section 7(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.




-3-

--------------------------------------------------------------------------------




(b)        Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 7(a) above), then the Company shall make appropriate
provision so that the holder of this Warrant shall have the right at any time
prior to the expiration of this Warrant to purchase, at a total price equal to
that payable upon the exercise of this Warrant, the kind and amount of shares of
stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
Shares as were purchasable by the holder of this Warrant immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the holder
of this Warrant so that the provisions hereof shall thereafter be applicable
with respect to any shares of stock or other securities and property deliverable
upon exercise hereof, and appropriate adjustments shall be made to the purchase
price per share payable hereunder, provided the aggregate purchase price shall
remain the same.




(c)        Notice of Adjustment.  When any adjustment is required to be made in
the number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.




7.         No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.  




8.         Representations of the Company.  The Company represents that all
corporate actions on the part of the Company, its officers, directors and
stockholders necessary for the sale and issuance of this Warrant have been
taken.




9.         Representations and Warranties by the Holder.  The Holder represents
and warrants to the Company as follows:




(a)        This Warrant and the Shares issuable upon exercise thereof are being
acquired for its own account, for investment and not with a view to, or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act of 1933, as amended (the “Act”).  Upon
exercise of this Warrant, the Holder shall, if so requested by the Company,
confirm in writing, in a form satisfactory to the Company, that the securities
issuable upon exercise of this Warrant are being acquired for investment and not
with a view toward distribution or resale.




(b)        The Holder understands that the Warrant and the Shares have not been
registered under the Act by reason of their issuance in a transaction exempt
from the registration and prospectus delivery requirements of the Act pursuant
to Section 4(2) thereof, and that they must be held by the Holder indefinitely,
and that the Holder must therefore bear the economic risk of such investment
indefinitely, unless a subsequent disposition thereof is registered under the
Act or is exempted from such registration.  The Holder further understands that
the Warrant Shares have not been registered under any state securities laws.




-4-

--------------------------------------------------------------------------------




(c)        The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Shares purchasable pursuant to the terms of
this Warrant and of protecting its interests in connection therewith.




(d)        The Holder is able to bear the economic risk of the purchase of the
Shares pursuant to the terms of this Warrant.




(e)        The Holder is an “accredited investor” as such term is defined in
Rule 501 of Regulation D promulgated under the Act.




10.       Restrictive Legend




The Shares (unless registered under the Act) shall be stamped or imprinted with
a legend in substantially the following form:




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SHARES AND RESTRICTING
THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT THE PRINCIPAL
EXECUTIVE OFFICES OF THE COMPANY.




11.       Warrants Transferable.  Subject to compliance with the terms and
conditions of this Section 12, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the holder hereof (except
for transfer taxes), upon surrender of this Warrant properly endorsed or
accompanied by written instructions of transfer.  With respect to any offer,
sale or other disposition of this Warrant or any Shares acquired pursuant to the
exercise of this Warrant prior to registration of such Warrant or Shares, the
holder hereof agrees to give written notice to the Company prior thereto,
describing briefly the manner thereof, together with a written opinion of such
holder’s counsel, or other evidence, if requested by the Company, to the effect
that such offer, sale or other disposition may be effected without registration
or qualification (under the Act as then in effect or any federal or state
securities law then in effect) of this Warrant or the Shares and indicating
whether or not under the Act certificates for this Warrant or the Shares to be
sold or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with such law.
 Upon receiving such written notice and reasonably satisfactory opinion or other
evidence, if so requested, the Company, as promptly as practicable, shall notify
such holder




-5-

--------------------------------------------------------------------------------




that such holder may sell or otherwise dispose of this Warrant or such Shares,
all in accordance with the terms of the notice delivered to the Company.  If a
determination has been made pursuant to this Section 12 that the opinion of
counsel for the holder or other evidence is not reasonably satisfactory to the
Company, the Company shall so notify the holder promptly with details thereof
after such determination has been made.  Each certificate representing this
Warrant or the Shares transferred in accordance with this Section 12 shall bear
a legend as to the applicable restrictions on transferability in order to ensure
compliance with such laws, unless in the aforesaid opinion of counsel for the
holder, such legend is not required in order to ensure compliance with such
laws.  The Company may issue stop transfer instructions to its transfer agent in
connection with such restrictions.




12.       Rights of Stockholders.  No holder of this Warrant shall be entitled,
as a Warrant holder, to vote or receive dividends or be deemed the holder of the
Shares or any other securities of the Company which may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the holder of this Warrant, as such, any of the rights
of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.




13.       Expiration of Warrant. This Warrant shall expire and shall no longer
be exercisable at 5:00 p.m., New York local time, on August 5, 2021;




14.       Notices.  All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one business day
after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to the Holder, at the Holder’s address as set forth on the
Schedule of Investors to the Preferred Stock and Warrant Purchase Agreement, and
(ii) if to the Company, at the address of its principal corporate offices
(attention: President), with a copy to such other address as a party may
designate by ten days advance written notice to the other party pursuant to the
provisions above.




15.       “Market Stand-Off” Agreement.  Holder hereby agrees that, during the
period of duration specified by the Company and an underwriter of common stock
or other securities of the Company, following the effective date of a
registration statement of the Company filed under the Act, it shall not, to the
extent requested by the Company and such underwriter, directly or indirectly
sell, offer to sell, contract to sell (including, without limitation, any short
sale), grant any option to purchase or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any securities of the Company
held by it at any time during such period except common stock included in such
registration.




-6-

--------------------------------------------------------------------------------




Holder agrees to provide to the other underwriters of any public offering such
further agreements as such underwriter may reasonably request in connection with
this market stand-off agreement, provided that the terms of such agreements are
substantially consistent with the provisions of this Section 16.  In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
shares or securities of every other person subject to the foregoing restriction)
until the end of such period.




Notwithstanding the foregoing, the obligations described in this Section 16
shall not apply to a registration relating solely to employee benefit plans on
Form S-1 or Form S-8 or similar forms which may be promulgated in the future, or
a registration relating solely to an SEC Rule 145 transaction.




16.       Governing Law.  This Warrant and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of law
provisions of the State of Nevada or of any other state.




17.       Rights and Obligations Survive Exercise of Warrant.  Unless otherwise
provided herein, the rights and obligations of the Company, of the holder of
this Warrant and of the holder of the Shares issued upon exercise of this
Warrant, shall survive the exercise of this Warrant.




Issued this _____th day of August, 2016.







VISUALANT, INCORPORATED







Ronald P. Erickson

President and Chief Executive Officer




-7-

--------------------------------------------------------------------------------




EXHIBIT A




NOTICE OF EXERCISE




TO:

VISUALANT, INCORPORATED

[INSERT ADDRESS]

Attention: President




1.         The undersigned hereby elects to purchase __________ Shares of
Preferred Stock pursuant to the terms of the attached Warrant.




2.         The undersigned elects to exercise the attached Warrant by means of a
cash payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.




3.         The undersigned elects to exercise on a Cashless Basis if permitted
by and in accordance with Section 3(ii) of the attached warrant and shall
receive _________shares.




4.         Please issue a certificate or certificates representing said Shares
in the name of the undersigned or in such other name as is specified below:




_________________________________

(Name)




_________________________________







_________________________________

(Address)




5.         The undersigned hereby represents and warrants that the aforesaid
Shares are being acquired for the account of the undersigned for investment and
not with a view to, or for resale, in connection with the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares and all representations and warranties of the undersigned set forth
in Section 10 of the attached Warrant (including Section 10 (e) thereof) are
true and correct as of the date hereof.




 

______________________________

 

(Signature)

 

 

 

______________________________

 

(Name)

 

 

______________________________

______________________________

(Date)

(Title)




-8-

--------------------------------------------------------------------------------




EXHIBIT B




FORM OF TRANSFER

(To be signed only upon transfer of Warrant)










FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________________________ the right represented by the
attached Warrant to purchase ____________ shares of Common Stock of VISUALANT,
INCORPORATED  to which the attached Warrant relates, and appoints ______________
Attorney to transfer such right on the books of __________, with full power of
substitution in the premises.










Dated: ____________________










 

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

 

 

 

Address:

 

 

 

 

 

 

 




-9-

--------------------------------------------------------------------------------